Formal sitting - Hungary
Mr President of the Republic of Hungary, ladies and gentlemen, it is an honour to welcome you to the plenum of the European Parliament, President Sólyom.
President Sólyom is a distinguished lawyer who has always demonstrated his determination to protect the law, political freedom and human dignity. He was one of the first five judges whose appointments were agreed at the national Round Table held in Hungary in 1989, when that country and others found their freedom.
As President of the Constitutional Court, President Sólyom had a huge influence on the decisions that strengthened the young Hungarian democracy and institutions.
As the Third President of the Republic of Hungary, Mr Sólyom has increased the weight and prestige of his country.
He is a defender of social and environmental rights. He commanded respect during the first year of his term in office, carrying out his duties with caution, but acting firmly when necessary.
He is also a committed environmentalist. This has led him to create a European Group of Green Presidents, that is to say, of heads of state concerned about environmental problems, an original and creative initiative.
(Applause)
You can imagine which group the Members applauding you belong to.
Fifty years ago, the uprising of the Hungarian people confirmed the strength of popular support for democratic principles and their will to dictate their own national destiny. We are currently remembering and celebrating a series of milestones.
It all began in 1989, when his country proclaimed its independence and in 1990, when the Hungarian Parliament declared 23 October a Hungarian national holiday, demonstrating that the legacy of the 1956 Revolution is still alive amongst us.
At its plenary sitting yesterday, the European Parliament commemorated the Hungarian Revolution of 1956; this Thursday we shall approve a resolution relating to it. Furthermore, this afternoon the European Parliament will mark this commemorative day by inaugurating the photographic exhibition 'Hungary - Past and Future - 1956-2006', to which I would like to invite all of the Members of this Parliament.
Mr President, thank you for being with us at such an important time for the history of your country and also for the history of the whole of Europe.
(Applause)
President of the Republic of Hungary. Mr President, Members of the European Parliament, Representatives of the Council and the Commission, Ladies and Gentlemen, Hungary and the world celebrate together the 50th anniversary of the 1956 Hungarian Revolution and the fight for freedom. It is encouraging and elevating to feel that there is one commemorative event with which everyone can identify. There are no differences of opinion, no reservations. Everyone pays tribute to the memory of the Hungarian heroes of 1956. Now, after 50 years, with a historical perspective, and after the fall of the Soviet communist regime, we can clearly see the historic importance of the 1956 Hungarian Revolution and the fight for freedom.
But this is also an event when the world celebrates itself - and it has every reason to do so. We can re-experience together the former enthusiasm with which peoples took sides with the Hungarian Revolution. The world can now celebrate its generous sacrifice: Austria, which had just been liberated, opening the borders for 160 000 Hungarian refugees; the blood donations in Poland to help to rescue those wounded in the fight for freedom; the tens of thousands of Hungarian refugees who found new homes in various countries around the world.
But the real reason for this commemoration and joy is that Hungary today is an independent, sovereign and democratic State, with the rule of law, where the country can become a member of international organisations, such as the European Union, of its own free will.
It is to the credit of 1956 that the world looks upon Hungary with a positive mind. The heroic struggle of the Hungarian freedom-fighters against Soviet predominance has earned Hungary recognition and appreciation everywhere up to the present day.
It has become the custom, since the collapse of the Soviet Union, to present the Hungarian Revolution as a mortal blow to the Soviet world system. That is not how anyone saw it during the early years of the military compulsion and the years of terror dispensed by the Kádár system. At most, 1956 questioned the communist ideology and presented a dilemma to the left-wing, pro-Soviet section of the intelligentsia in western Europe, by making them face facts. These attitudes can still be seen as a measure of intellectual sincerity. But politically, the Soviet Union had learnt that it could assert itself in the region without hindrance or constraint: the Western powers had no direct security or economic interests there.
There was an ambivalence between the real political intentions and propaganda of the great Powers, and thereby an ambivalence in the expectations of the Hungarian nation. Neither the American nor the French or British Governments intended to intervene, or even query the integrity of the Soviet sphere of influence - they made this clear to the Soviet Union in October. But they left the Hungarian Government isolated and uninformed and the freedom-fighters and the population under a misapprehension, for the propaganda of the State-sponsored western radio stations urged them to trust in the arrival of liberating assistance.
The communists could build the Berlin Wall in 1961 and use military intervention to crush the Prague Spring reform movement in 1968. What caused it to relinquish its sphere of influence in the Baltic and central and eastern Europe in 1989, and the collapse itself, was not 1956, but inherent systemic weaknesses and the Soviet Union's inability to compete either economically or in the arms race.
From another point of view, however, the Hungarian Revolution and struggle for independence provided the first and weightiest evidence of the instability of the Communist regimes in the central European States, which possessed different historical, political, and cultural traditions from those of the Soviet Union. These States had traditions of democracy. National independence had become something of almost intrinsic value. The struggles in Poland and Hungary in 1956, in Czechoslovakia in 1968, and in Poland again, headed by the Solidarity trade union, from the 1980s onwards, were concurrently struggles for basic democratic freedoms and for limiting Soviet influence. These events and struggles led to the democratic transitions in central Europe in 1989-90.
A common feature of the 1956 revolution and the change of regime in 1989 is that both rejected party-state communism. Faithfulness to the revolution and the legitimacy of our claims to it depend on whether we allow the line between our free Hungary today and the Hungary we had before 1989 to blur.
The parallel lesson of 1956 and 1989 is that in both cases, history surpassed the aspirations that wanted more freedom within a socialist system. The greatness of Premier Imre Nagy lies in the fact that he recognised that. He stepped out of his communist past; he stepped out of the Soviet world system. He remained a left-wing politician, but he undertook an historic role, he accepted the fate that the revolutionary Hungarian nation offered to him. And he would rather die than retreat.
(DE) On 22 October, the eve of the revolution, Heads of State, prime ministers and other distinguished guests took part in a gala event at the Budapest State Opera. Some of those invited were from the countries that, at the time, had taken in many Hungarian refugees.
By the end of 1956, more than 153 000 Hungarians had fled to Austria, and another 30 000 followed them later. Austria selflessly ensured that these refugees were accommodated and cared for, and organised the international aid that had become almost indispensable. This aid extended to advice, legal assistance, help in finding work and even to schooling and religious ministry. Austria also paved the way for emigration to third countries. However, a tenth of the Hungarians remained in Austria, a country to which Hungarians had always felt close.
Austria's aid was not, however, restricted to helping the refugees. Our neighbour did not just follow the events from close by, but had real empathy for Hungary. The occupying forces had only recently left the country; the Red Army had only recently moved out of Vienna. People in Austria knew what it meant to live in a country that was not free. They had experienced on a day-to-day basis how a lack of self-determination penetrated and damaged everything. We also shared experience of totalitarian regimes.
We are also particularly grateful to the Federal Republic of Germany. The first Hungarian refugees arrived in Germany on 2 November 1956. When the government realised how many refugees there were, it decided to grant 10% of them asylum, even though they had initially, on 7 November, only wanted to accept 3 000. Although the refugees and exiles from East Germany were already putting a major strain on the German welfare system, the Hungarians were welcomed with great sympathy. The German Red Cross spent a total of DM 30 million on supporting the refugees. 20 000 Hungarian refugees made a new home for themselves in Germany. 1 200 students were integrated into German universities, and a bilingual secondary school was set up in Kastl.
On behalf of the Hungarian people, I would like to thank you for that.
(HU) The commemoration of 1956 has to remember the liberation experienced at the time, with its sense of elemental and pure joy. This is what radiates from the faces of the demonstrators on 23 October 1956 visible on every surviving photograph and film. And this is what is mentioned by everyone who remembers.
I would like to conclude with the words of a renowned writer. Géza Ottlik wrote: 'If you were not there from the beginning to the end, no poetic imagination, no fervent revolutionary heart, not even the mind of a genius can grasp what it was like. I could not have imagined beforehand either the happiness of walking through the streets of Budapest, because I had not known, I simply had no idea that such happiness existed ... No one values his wretched life - perhaps made too wretched - more dearly than the abstract honour of the homeland. See the faces; notice ... their relieved sense of calm. For the main thing is this: not the brave resolve, not the heroic daring, but what shines in their eyes: a glad relief. They are marching, together or separately, facing tanks, cannons, and machine guns aimed at them, with a profound, happy serenity. Nothing is dearer to them than their regained human dignity.'
Thank you.
Thank you very much for having shared with us your thoughts about the events that we are commemorating today, Mr President. We wish your country all the best.
Europe has acted as a beacon that has guided many countries, not just in the East, but also in the West and the South of Europe, towards freedom and democracy.
There is no question that the things you have said to us will increase the younger generations' knowledge of those historic events. We thank you very much for being here and we hope that you and the Hungarian Government can continue to make progress towards full integration into the European Union. Thank you very much.
(Applause)
(The formal sitting was closed at 12.25 p.m.)
(FR) Mr President, regarding the agenda for our sitting, I think, unless I am mistaken, that it had been announced that the voting would begin at 12.30 p.m. I think that probably explains why a number of fellow Members are still not here. Might not voting time quite simply be begun at 12.30 p.m., as announced?
(Applause)
The vote has been announced and everybody is continuing with the House's work. I do not believe that it is appropriate to wait until it is precisely 12.30 p.m. since I made it very clear that it would take place when the formal sitting ended.
(ES) Mr President, I heard you, not via simultaneous interpreting but directly, in your wonderful Castilian, and you stated, at the end of the debate on this issue this morning, that the vote would take place at 12.30 p.m. You did not say anything else: you said that the vote would take place at 12.30 p.m.
I would therefore ask you, out of respect for the honourable Members in relation to an extremely delicate issue, where every vote counts, as they always do, to be sensitive enough to take the vote at 12.30 and not at 12.25 or 12.26.
Thank you for complimenting my use of Castilian, Mr Guardans. In fact, I generally express myself rather well in that language and if I remember rightly, I said 12.30, after the formal sitting. The Minutes will tell us which of us is right, but there is no need for you to call on me to show sensitivity in taking the decisions that I consider to be appropriate.
(ES) Mr President, I would like to reiterate what Mr Guardans said to you: that, at the end of the debate on the peace process, you stated that the vote would be at half past twelve, at 12.30, and, furthermore, in the Castilian that you speak so well, what you said - 12.30, after the formal sitting - is in no way inconsistent with voting time taking place at 12.30.
The second part would simply be a safeguard so that, in the event that the formal sitting does not end at 12.30, the vote could take place after it. That is what your Castilian words mean.
I am not going to take any more points of order.